Ray, C. J.
It appears by the bill of exceptions, that this suit was brought by the appellants to recover of the appellee the rents and profits for four years of certain land belonging to the wife, the husband having joined with her in the action.
On the trial of the cause, the defendant testified as a witness on his own behalf, that he had rented of the husband the land belonging to the wife; that before he rented it he called upon the wife, and she told him to contract with her husband, and whatever he did she would be content with, and that thereupon he made a special contract with the husband for the use of the land. At the proper *59time, the wife offered to introduce her husband as a witness, to testify only in relation to the contract referred to by the appellee in his evidence, and which had been made in the absence of the wife. The court excluded the evidence, on the ground that the husband could not be permitted to testify for or against the interest of the wife. This ruling was correct. The evidence was offered upon a matter in which the husband had no interest, and his evidence must have directly touched the interest of the wife. Our statute, in such a case, excludes his evidence. The fact that she had authorized him to enter into the contract as her agent, could not change the position of the parties toward each other in court.
The judgment is affirmed, with costs.
If A. JBrouse, for appellants.